On Rehearing
PER CURIAM:
The Supreme Court of Alabama, in Square v. State, 283 Ala. 548, 219 So.2d 377, November 14, 1968, held that the warning-read to the defendant prior to interrogation was insufficient as satisfying the requirements of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694.
The particular part of the warning which was held fatal stated in part as follows:
“ * * * We have no way of giving you a lawyer, but one will be appointed for you, if you wish, if and when you go to Court.”
The Supreme Court of Alabama, in reversing the case, cited Lathers v. United. States, 5 Cir., 396 F.2d 524, 525, which states in part:
“The Miranda warning must effectively convey to the accused that he is entitled to a government-furnished counsel here and now. If the words are subject to the construction that such counsel will be available only in the future, Miranda has-not been obeyed. * * * ”
The warning given to the defendant in. the case at bar contained the following sentence :
“ * * * We cannot ourselves furnish you a lawyer, but one will be appointed for you, if you wish, when you go tO' to court. * * * ”
As the warning in the instant case contains the same fatal statement as that prohibited in Square, supra, the judgment in this case must be reversed and the cause remanded.
Application for rehearing granted.
Reversed and remanded.